Citation Nr: 0529838	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  05-09 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to herbicides.  

3.  Entitlement to service connection for liver disease, 
claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2005, the Board received correspondence from the 
veteran in which he noted his intention to attend a 
videoconference hearing before a Veterans Law Judge at the 
Regional Office.  To date, no hearing has been scheduled and 
there is no indication that the veteran has withdrawn his 
request for a hearing.  Hence, the hearing must be scheduled 
by the RO.  See 38 C.F.R. § 20.700 (2004).  

Accordingly, these matters are hereby REMANDED for the 
following action:  

The RO should schedule the veteran for a 
videoconference hearing at the Columbia, 
South Carolina RO before a Veterans Law 
Judge in accordance with applicable 
procedures.  He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2004).  If he desires to withdraw the 
request for the hearing, he must do so in 
writing to the RO.

Once the hearing is conducted the matter 
should be returned to the Board in 
accordance with applicable provisions.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

